Title: To George Washington from Brigadier General Casimir Pulaski, 29 January 1778
From: Pulaski, Casimir
To: Washington, George



Sir
a Trentown [N.J.] 29. Janvier 1778.

L’instrucçion que je recois de Colonel Biddle est souffisente pour placer commodement La Cavalerie dans les Quartiers il y a une chose à ajouter qu’il faut qu on nous forme à Trenton un Magasin souffisent pour que La Cavalerie puisse subsisster etant rassemblé pour Lé Gnrl exerçise aumoins pendent 15 Jours.
Lé comendement des Lençeurs puisque Votre Excelence juge a propos je remetrais au Capitain Craigs je voudrais plaçer com Lieutenent Monsieur Zielinski qui a deja servi dans un pareil corps je reponds pour sa bravoure et Son inteligençe dans les Serviçes⟨.⟩ Je parls à Votre Excelençe de Son affaire avec Monsieur Moilen vous la Jugerais non come un Juge publique, mais come un particulieur Militaire qui connoissant le prix dé l’honeur sait le maintenire. Monsieur Moilen etoit le premieur agresseur, et ajant manqué à un Home plains d’Honeur a refusé avec le dernieur mepris la Satisfacçion qu’on L’a demand⟨é,⟩ à La fin etant renconté sur le chemin par Hasard, il a voulû eviter le combat, et etan⟨t⟩ forçé par trois cous reçiproques à ceux qu’il a porté à Mr Zielinski dans L’arest il à tiré son Pistolé ou Sabre, L’autre s’atendoit si peu a L’ar⟨est⟩ qu’il Lui etoit arrivé que ses pistolets n’etant pas chargés Son Sabre de queque chose embarassé qu’il ne pouvoit promptement tiré et ajant fait tombé La baguette quil tenoit dans La main il A retiré sa Lençe de Monsieur Balivil qu’il a gardé jus-qu au dernieur moment et dans ce tems frapant avec Le Bois Monsieur Moilen L’a jetté par terre et ainsi bornant sa vengençe etoit parti. aujoudui il se trouvoit Avec moi je l’ais arreté par Les ordres dé V. Ex. mais come dans Le moment on ne peut juger L affaire a L’absençe de Monsieur Moilen je spers qu’el me sera permis de Lé faire evader dé L’arest je repons qu’il nevitera pas Le jugement et qu’à cette moment rieins nentreprendra

contre Monsieur Moilen je Vous avou mon General que si je ne connoisse poins ses talents pour La Guerre j’aimerais mieux Le faire partire pour L’Europe que de m’embarasser dé Son affaire mais je suis sur qu’a chaque aucasion il se faira conoitre quil vaut La penne qu’on s’interesse pour Lui, V. Ex. me fais sentire que je menage peu La Cavalerie et qu’el est plus honere de Services qu’au Camp j’ais L’honeur de Vous dire que ç’est une fausseté qu’on Vous a avencé, et que ceux quis veulent Vous imposer doivent etre puni severement.
La Cavalerie demende plus de soins et de tems a etre exercer, je me dons de La penne a L’instru⟨ire⟩ mais si tous Les mecontents seront entendu, il est mieux que je me retire dû Service, parceque il faut ou que je flats Le desordre, et La pareusse, ou que je fasse mécontents.
Ajant ecri à V. Ex. pour dû rome j’ais ordone au Comissaire de faire une provision il a trouve deux tonnots je crois quil me sera permi de doner tems a tems Les raçions pour cette Monde qui s’y tieindra avec moi et quelle par Exercise et dautre serviçe fatigue demendera queque Soulagement et quent ⟨nous⟩ de penserons un fois que nous tenon⟨s⟩ nous ne demendrons plus.
Pour Les chevaux que j’ais parlé L’autre jour je repete, il faut avoire Le tems de Les cherchér de Les acutumer aux maneuvres et au Feu, ainsi il faut cela faciliter du Boneur. Nos chevaux ne sont bons a riein a La fin des nos Quartiers La Moitié ne vaudra pas La penne dû Fourage quelle mangeront et en general tout L’equipement pour La Cavalerie, presque il faut qu’il soit neuve ainsi que le Congres ne s’etone pas de depense qu’il faudra faire J’ais une grande difficulté par raport de bois on me done en tres petit proporçion ce qu’il aucasione un grand desordre Les Cavaliérs presque mourant de frois il faut qu’il sauvent Leurs vie en brulant des fainçes de quois Les Habitents seront fort mécontents.
Il nous faut aussi doner L’ordre pour le Recrut il est tre⟨s⟩ claire que Les Services de L’armé exigent plus grand nombre de la Cavalerie moi je represents si on ne repons pas aventageusement il ne sera pas ma faute quent nous en aurons depeu l’enemi est plus Nombreux mieux monté armé et discipliné voila que je conois a Votre Excelençe apartieint de me façiliter Le Mojains de Remedier Jais L honeur d’etre avec respect de Votre Excelençe Les tres humble et tres obeissent Serviteur

Casimir Pulaski G.


P.S. La Letre pour Monsieur Moris jais renvoie a Princtown. je joins a V. E. La recomendacion des Off. pour Monsieur Worsham: à La place de Cornet dans La Troupe de Capitain Call⟨.⟩ Je demende V. E. de me faire envoié des pieres à Fusie ils me sont très necessaires.

